Citation Nr: 1038179	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-09 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for posttraumatic 
stress disorder, assigning a 30 percent evaluation, tinnitus, 
assigning a 10 percent evaluation, and bilateral hearing loss, 
assigning a noncompensable evaluation; and denied service 
connection for a lower back condition with bilateral leg nerve 
damage and depression.  In November 2007, the Veteran submitted a 
notice of disagreement for his low back claim and subsequently 
perfected his appeal in April 2008.

In September 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for a low back disability to 
the Appeals Management Center (AMC) for further evidentiary 
development, including obtaining a VA examination.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded a 
VA examination for his low back disability in March 2010.  
Subsequently, his claim was readjudicated in a June 2010 
supplemental statement of the case.  Accordingly, all remand 
instructions issued by the Board have been complied with and this 
matter is once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that a low 
back disability is the result of a disease or injury in active 
duty service.




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and arthritis of the lumbar spine may not be presumed to 
be.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
September 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

The September 2006 letter also informed the Veteran of how VA 
determines the appropriate disability rating and effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and March 2010 VA examination report are in the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  
The Board notes that, in a September 2006 correspondence, the 
Veteran stated that he had been treated by a private chiropractor 
and neurosurgeon for his low back disability.  However, he stated 
that these providers were "not around today."  As such, the 
Board finds that VA has fulfilled its duty to obtain treatment 
records, including private treatment records.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
there is (1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

As noted above, the record indicates that the Veteran underwent a 
VA examination for his spine in March 2010, and the results from 
that examination have been included in the claims file for 
review.  The examination involved a review of the claims file, a 
thorough examination of the Veteran, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board finds 
that the examination is adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim for service connection for a low back disability.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds.

II. Merits of the Claim

The Veteran alleges that he currently suffers from a low back 
disability as a result of his active military service.  
Specifically, he claims that he was treated in service for low 
back pain and that his current low back disability is related to 
his March 1969 in-service complaint of low back pain.  He, 
therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain diseases, such as arthritis, become manifest to 
a degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Initially, the Board notes that there is no indication that the 
Veteran was treated for or diagnosed with arthritis of the lumbar 
spine within a year of service so as to support a grant of 
service connection on a presumptive basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2010).  As such, the Veteran is not afforded the 
presumption of service connection for arthritis of the spine.  
See 38 C.F.R. § 3.307 (2010).

The Veteran's post-service VA treatment records reflect 
complaints of and treatment for low back pain since January 2001.  
Additionally, the March 2010 VA examiner diagnosed the Veteran 
with degenerative joint disease of the lumbar spine.  As such, 
the first element of Hickson is met.

A review of the Veteran's service treatment records indicates 
that he was treated for back pain in March 1969, after being 
kicked in the right buttock.  At that time, he was diagnosed with 
a contusion of the right buttock.  Thus, the second element of 
Hickson is met.

Although an in-service injury and current disability have been 
established, as noted above, this is not sufficient to warrant 
service connection.  There still must be competent medical 
evidence of a nexus between the Veteran's in-service complaint of 
low back pain and his current low back disability.  See Hickson, 
supra.

As referenced above, the Veteran underwent a VA examination in 
March 2010.  The examiner reviewed the Veteran's claims file, 
including his in-service complaint of back pain and post-service 
treatment for the low back.  She thoroughly examined the Veteran, 
obtained x-rays of the spine, and noted his report of back pain 
and chiropractic treatment since discharge.  X-rays revealed six 
lumbar vertebrae with severe spondylosis deformans, particularly 
in the upper segments; a mild rotatory dextroscoliosis; mild 
bilateral sclerosis of the sacroiliac joints; hypertrophy and 
sclerosis throughout the lumbar spine, with moderate to severe 
disc space narrowing; and spinous processes that were markedly 
sclerotic, thickened, and squared with marginal eburnation.  The 
examiner concluded that these findings reflected degenerative 
joint disease of the lumbar spine with possible early Baastrup's 
disease and spinal stenosis.  She opined that this current low 
back diagnosis was less likely than not related to the Veteran's 
military service generally, or the specific March 1969 incident, 
as x-rays at the time of the incident were negative, service 
treatment records showed no other treatment for the low back in 
service, and the Veteran's separation examination did not show 
any evidence of a chronic back disability.  Although the examiner 
noted the Veteran's reports of back pain since service, in the 
absence of evidence of treatment for the back within 10 years of 
discharge, she could not conclude that he developed a chronic 
back condition while in service.  As such, she was unable to find 
a medical nexus between the Veteran's military service and his 
current low back disability.

In this case, the only evidence which purports to link the 
Veteran's current low back disability to his in-service complaint 
of back pain consists of the statements of the Veteran and his 
representative.  However, it is now well established that 
laypersons, such as the Veteran and his representative, without 
medical training are not competent to relate those symptoms to a 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  While the Veteran 
can describe what he experiences, he is not able to provide 
competent evidence as to the etiology of his low back disability.  
His assertions are accorded less weight than the competent 
medical evidence, the March 2010 VA examiner's opinion, that is 
against his claim.  Competent evidence linking the Veteran's 
disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent evidence that the 
Veteran was treated for symptoms related to his low back until 
30 years after separation from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).  Although there are no treatment 
records prior to January 2001, the Veteran reports that he 
previously sought chiropractic care.  However, the Veteran does 
not indicate that he was treated immediately upon separation or 
that he received continuous treatment since his separation.  
Additionally, his reports to treating professionals as to the 
onset and continuity of his back pain are conflicting.  Notably, 
he has at times reported chronic back pain and at other times 
reported intermittent back pain.  See VA treatment records, 
January 2001 (reports intermittent back pain), March 2005 
(reports new back pain for 4 weeks after changing car tire), 
July 2007 (reports chronic back pain).  Furthermore, the Veteran 
has not submitted any additional lay evidence, including 
statements from friends or family members, to indicate that he 
has experienced low back pain since his discharge from active 
duty.  In short, the medical nexus element of Hickson cannot be 
met via continuity of symptomatology.

As explained above, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
Veteran's active duty service, including his March 1969 complaint 
of back pain, and his current low back disability.  Although the 
Board notes the Veteran's current disability and in-service 
injury, without evidence of a medical nexus, service connection 
cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


